Title: To Thomas Jefferson from Joseph Howard, 29 March 1826
From: Howard, Joseph
To: Jefferson, Thomas


Dr Sir.
Providence R.I
March 29. 1826
By the papers I perceive that the Lottery granted for your benefit is in progression, my object in addressing this letter to you is to offer you my services as an agent for the sale of the Tickets in this place, & I beg leave to refer you to D. J. Pearce & Tristam Burges our representatives in congress for an account of my ability.Yours RespyJoseph Howard